              Case 1:19-cv-03097-DLB Document 22 Filed 08/27/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
         CHAMBERS OF                                                               101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                          BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            (410) 962-7810
                                                                                        Fax: (410) 962-2577
                                                                                 MDD_DLBChambers@mdd.uscourts.gov




                                                       August 27, 2020


    LETTER TO COUNSEL

           RE:      Rosa C. v. Saul
                    Civil No. DLB-19-3097

    Dear Counsel:

           On October 24, 2019, plaintiff filed a complaint contesting actions by the Social Security
    Administration (“SSA”). ECF No. 1. On March 10, 2020, the Commissioner filed a motion to
    dismiss for untimely filing. ECF No. 11. In support of its motion, the Commissioner submitted a
    declaration of Janay Podraza, Chief of Court Case Preparation and Review Branch II of the Office
    of Appellate Operations, Social Security Administration, and supporting documentation. ECF No.
    11-2, Declaration (“Podraza Decl.”). This case is before me on consent of the parties. ECF Nos.
    4, 7. I have carefully reviewed the parties’ filings. ECF Nos. 1, 11, 20, 21. No hearing is
    necessary. Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, the Commissioner’s
    motion to dismiss is granted.

            On August 12, 2019, the Appeals Council mailed Plaintiff notice of its decision denying
    her request for review of an adverse decision from an Administrative Law Judge pertaining to her
    disability claim. Podraza Decl. ¶ 3(a); ECF No. 11-2 at 35-40. The notice was delivered in English
    and Spanish. Id. The notice advised Plaintiff of her right to commence a civil action within sixty
    days from receipt of the notice. Id.; see 42 U.S.C. § 405(g)-(h). The Commissioner’s regulations
    have interpreted the statute to permit sixty-five days from the date of the notice to allow sufficient
    time for mailing. 20 C.F.R. §§ 404.901, 422.210(c). Therefore, Plaintiff had to file her civil action
    by October 16, 2019. Plaintiff did not file her complaint until October 24, 2019. ECF No. 1.
    Through its declaration, the SSA has stated that it “is not aware of any request for an extension of
    time to file a civil action.” Podraza Decl. ¶ 3(b).

            Congress has authorized lawsuits seeking judicial review of decisions by the SSA only
    under certain limited conditions, including filing deadlines specified by statute. City of Tacoma v.
    Taxpayers of Tacoma, 357 U.S. 320, 336 (1958). The limitations period must therefore be strictly
    enforced, absent (1) an agreement by the SSA to toll the deadlines, or (2) a valid basis for equitable
    tolling of the deadlines. Because Plaintiff’s filing was untimely, the inquiry turns to whether a
    valid basis exists to equitably toll the filing deadline. Under Fourth Circuit law, “because of the
    importance of respecting limitations periods, equitable tolling is appropriate only ‘where the
          Case 1:19-cv-03097-DLB Document 22 Filed 08/27/20 Page 2 of 3
Rosa C. v. Saul
Civil No. 19-3097-DLB
August 27, 2020
Page 2

defendant has wrongfully deceived or misled the plaintiff in order to conceal the existence of a
cause of action,’” Kokotis v. U.S. Postal Serv., 223 F.3d 275, 280-81 (4th Cir. 2000) (quoting
English v. Pabst Brewing Co., 828 F.2d 1047, 1049 (4th Cir. 1987)), or where “extraordinary
circumstances beyond plaintiffs’ control made it impossible to file the claims on time,” Harris v.
Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000) (quoting Alvarez-Machain v. United States, 107
F.3d 696, 700 (9th Cir. 1996)); see also Hyatt v. Heckler, 807 F.2d 376, 380 (4th Cir. 1986)
(explaining that “equitable tolling of the 60-day requirement is justified ‘where consistent with
congressional intent and called for by the facts of the case.’”) (quoting Bowen v. City of New York,
476 U.S. 467, 479 (1986)).

        Plaintiff contends that extraordinary circumstances exist here. She argues that 1) the
Appeals Council’s notice was defective because she received only an English language version of
the notice and she does not read or understand English well; 2) she was essentially a pro se plaintiff
during the 60-day appeal time period and her prior counsel did not advise her that she had a right
to appeal the Appeals Council decision; and 3) she attempted to request an extension of the filing
deadline from the SSA. Pl.’s Opp. 3-6. Plaintiff presents understandable reasons why she missed
the deadline, but they are legally insufficient to toll it. Even when the allegations are viewed in
the light most favorable to her, plaintiff is unable to establish that “extraordinary circumstances
beyond [her] control made it impossible to file the claims on time.” Harris, 209 F.2d at 330. As
such, plaintiff’s circumstances regrettably do not constitute a valid basis for equitable tolling of
the statutory deadline.

        First, plaintiff argues that the Appeals Council’s notice was defective because she only
received a notice in English. Plaintiff acknowledges, however, that the Appeals Council notice
attached to the Podraza Declaration, an exhibit to the government’s motion, was in English and
Spanish. Even though she acknowledges the official file contains notices in both languages,
plaintiff argues that the notice was deficient because the English version was on top of the Spanish
version “making the meaning of such paperwork not readily noticeable to plaintiff as to what
exactly happened in her case.” Pl.’s Opp. 4. Based on the record before me, I must conclude that
the SSA sent the Appeals Council notice to plaintiff in English and Spanish. It is unfortunate that
plaintiff did not review all of the pages to discover the notice in Spanish. However, there is no
evidence that the SSA “wrongfully deceived or misled” plaintiff by placing the English version on
top of the Spanish version. The fact that plaintiff did not notice that a Spanish version was included
cannot be attributed to the SSA. Even if plaintiff received only an English version of the notice,
her daughter discovered the correspondence and translated it for her approximately two weeks
before the filing deadline.

        Second, the fact that plaintiff was not represented after the Appeals Council’s denial is not
an extraordinary circumstance. Navigating the legal system can undoubtedly be challenging
without representation, but it does not provide a basis for equitable tolling under the law. Courts,
including this one, have routinely granted motions to dismiss where pro se plaintiffs filed
complaints outside of the statute of limitations. See, e.g., Tlee C. v. Saul, Civil No. DLB-19-3585,
2020 WL 3268529 (D. Md. June 17, 2020); Yolonda B. v. Comm’r, Soc. Sec. Admin., Civil No.
DLB-19-1742, 2019 WL 7372293 (D. Md. Dec. 31, 2019); Foster v. Comm’r, Soc. Sec. Admin.,
          Case 1:19-cv-03097-DLB Document 22 Filed 08/27/20 Page 3 of 3
Rosa C. v. Saul
Civil No. 19-3097-DLB
August 27, 2020
Page 3

Civil Case No. JFM-16-69, 2016 WL 2610113 (D. Md. May 6, 2016); Cash v. Comm’r, Soc. Sec.
Admin., Civil Case No. GLR-17-2171, 2018 WL 10561916 (D. Md. Jan. 3, 2018); Hasty v.
Comm’r, Soc. Sec. Admin., Civil Case No. JKB-17-1709, 2017 WL 6508984 (D. Md. Dec. 19,
2017).

        Plaintiff’s final argument also does not justify tolling the deadline. Plaintiff states that she
attempted to request an extension from the SSA. Included with her opposition is an affidavit of
her daughter who states that she wrote a letter requesting an extension and that she “wrote the
address on the envelope for [her] mom to mail.” ECF No. 20-1 ¶¶ 5-6. Although Plaintiff points
out that the SSA routinely grants extensions, Pl.’s Opp. 5, the SSA does not have record of
receiving a request. Neither plaintiff’s opposition nor her daughter’s affidavit allege that the letter
was actually mailed, and there is no proof it was mailed or received. Even if Plaintiff could prove
that she mailed the request for an extension before the filing deadline, she still could not establish
an extraordinary circumstance beyond her control that would justify equitable tolling.

        The record before me does not support a finding of misconduct on the part of the SSA or
extraordinary circumstances beyond plaintiff’s control that prevented her from filing timely. As a
result, equitable tolling is not warranted. Because plaintiff did not file her complaint by the
October 16, 2019 deadline, the Commissioner’s Motion to Dismiss must be granted.

    For the reasons set forth herein, the Commissioner’s Motion to Dismiss, ECF No. 11, is
GRANTED. The clerk is directed to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion. An
implementing order follows.

                                                   Sincerely yours,

                                                               /s/

                                                   Deborah L. Boardman
                                                   United States Magistrate Judge
